Title: [July 1785]
From: Washington, George
To: 




July 1st. Mercury at 74 in the Morning—78 at Noon and 80 at Night.
Clear with but little Wind and warm.
Went to Alexandria to a meeting of the Board of Directors, who by Advertisement were to attend this day for the purpose of agreeing with a Manager and two Assistants to conduct the

Undertaking of the Potomack Navigation—but no person applying with proper Credentials the Board gave the applicants until thursday the 14th. to provide these & for others to offer.
Returned in the Evening accompanied by Colo. Bassett & Colo. Spait, a Member of Congress for the State of No. Carolina. Fanny Bassett, her Brothers—G. Washington & Betcy & Washington Custis came down to Dinner.


   
   advertisement: The advertisement agreed to at the directors’ first meeting (see 31 May 1785) was printed in newspapers in Alexandria (Va. Journal, 9 June 1785), in Baltimore (Md. Journal, 10, 14, 17, 24 June 1785), and in Philadelphia (Pa. Packet, 22 June 1785). The company also printed handbills to be distributed about the Potomac Valley (GW to James Rumsey, 2 July 1785, DLC:GW).


   
   
   colo. spait: Richard Dobbs Spaight (1758–1802), later a member of the Constitutional Convention and governor of North Carolina.



 


Saturday 2d. Mercury at 76 in the Morning—80 at Noon and 84 at Night.
A little wind from the Westward in the forepart of the day & from the Southward in the Afternoon.
Doctr. Stuart, Wife & Sister, and Patcy & Nelly Custis came here to Dinner—As did Mr. McCrae & a Mr. Shaw whom Mr. Montgomerie recommended to me as a Clerk or Secretary.
All of these stayed the Night.


   
   Robert McCrea (c.1765–c.1840), a native of Scotland, became a partner in the Alexandria firm of McCrea & Mease (POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 310–11).



   
   GW had asked various friends to be on the lookout for someone to live at Mount Vernon and help him with the voluminous correspondence and bookkeeping which made increasing demands on his time. Thomas Montgomerie recommended William Shaw, newly arrived in the United States from Canada. Although Montgomerie knew Shaw only slightly, he knew his family, and the young man came with strong recommendations from Montgomerie’s friends (Montgomerie to GW, 21 June 1785, DLC:GW). GW wrote Montgomerie on 25 June that besides writing letters and keeping books, Shaw would be required to “methodize my papers (which from hasty removals into the interior country [during the Revolution], are in great disorder); ride, at my expence, to do such business as I may have in different parts of this, or the other States . . . ; & occasionally to devote a small portion of time to inetiate two little children (a Girl of six, & a boy of four years of age, descendants of the decd. Mr. Custis who live with me . . .) in the first rudiments of Education” (DLC:GW). Shaw would not agree to a definite term of service and demanded the large sum of £50 sterling per year, in addition to bed, board, and washing (Shaw to GW, 4 July 1785, DLC:GW). GW agreed to these terms, and Shaw returned to Mount Vernon to begin his services on 26 July. He stayed only 13 months, leaving GW’s service in Aug. 1786. GW was doubtless happy to see the last of Shaw, for the young man obviously spent too much time away from his duties. The diaries for

the last months of 1785 and 1786 abound with the general’s unhappy references to Shaw’s absences from Mount Vernon.



   
 


Sunday 3d. Mercury at 79 in the Morning—80 at Noon and  at Night. A little wind from the Westward till towards Noon; then Calm until near 5 Oclock when there was a squall from the No. Wt. with appearances of rain but little or none fell here.
Mr. McCrae and Mr. Shaw left this after Breakfast, & Doctr. Stewart, his wife, Sister & Betcy & Patcy Custis after dinner. In the Evening Mrs. and Miss Blackburn came here.
 


Monday 4th. Mercury at 76 in the Morng.—80 at Noon and 82 at Night.
Tolerably pleasant in the forenoon, the Wind being No[rth]wardly, but warm afterwards.
Rid to my Ferry—Dogue run & Neck Plantations—at all of

which my Wheat Harvests had begun. That in the Neck had commenced on thursday last.
 


Tuesday 5th. Mercury at 79 in the Morning—84 at Noon and 82 at Night. Very warm in the forepart of the day altho the wind was Northerly. About One Oclock a cloud arose in the So. W.; and an hour or two after, we had a fine Shower of rain for about 10 or 15 minutes, preceeded by a squall of wind from the same quarter, wch. cooled the Air & made the Afternoon pleasant.
After dinner Mr. Govournr. Morris and Mr. Wm. Craik came in.


   
   Gouverneur Morris (1752–1816), formerly a member of the Continental Congress from New York and a longtime supporter of GW, was from 1781–85 assistant to Robert Morris, superintendent of finance. Gouverneur Morris was involved in several business deals with Robert Morris and had come to Virginia in Jan. 1785 to attend to Robert Morris’s tobacco shipments and to try to collect a debt from Carter Braxton of Virginia. The Braxton lawsuit was finally settled at the end of June and Morris was on his way from Williamsburg back to Philadelphia at this time (mintz, 165–67, 170–71).



 


Wednesday 6th. Mercury at 80 in the Morning 84 at Noon and 84 at Night.
Clear and warm, with but little Wind & that variable.
Mrs. Blackburn and her daughter went away before breakfast.
General Lincoln & his Son; Mr. Porter, & a Doctr. Milne came to Dinner & returned afterwards.
Received from Genl. Lincoln 3 young trees of the Spruce Pine and two of the Fir or Hemlock in half Barrels which seemed to be healthy & vegitating.
Also received from Doctr. Craik by his Son a parcel of Chinese Seeds similar to those presented to me by Mr. Porter on the 2d Instt.


   
   Benjamin Lincoln of Massachusetts and his son, Benjamin Lincoln, Jr. (d. 1788), were probably in Virginia on business. Their firm, Lincoln & Sons, conducted business with William Lyles & Co. and Porter & Ingraham, both of Alexandria. Thomas Porter, who appears here with them, was a close friend of both the Lincolns.



 


Thursday 7th. Mercury at 78 in the Morng.—82 at Noon and 86 at Night. Very little Wind at any time in the day, & that from the So. West. In the afternoon there were Clouds and appearances of Rain but very little fell here.
Rid to my Harvest fields at the Ferry—Dogue run and the Neck between Breakfast & Dinner.

Mr. Govournr. Morris went away before Breakfast as did Mr. Craik. Colo. Bassett & Mr. Geo. Washington accompanied the former as far as Alexandria. Mr. Arthur Lee came to Dinner, to which Colo. Bassett & G. W. returned.
In the afternoon a Mr. Turner, Steward to Colo. Richd. Corbin, came here with a letter from Mr. Thos. Corbin enclosing one from Colo. Geo. Fairfax respecting the said Thomas.

   
   
   Richard Corbin (c.1714–1790), for many years a member of the royal governor’s council and receiver general of Virginia, had, despite Loyalist sentiments, lived quietly in retirement at his home in King and Queen County during the Revolution. His son Thomas Corbin had served in the British army and had just returned to America. The letter from George William Fairfax concerned aspersions on Thomas Corbin’s character by his brother, Richard Corbin, and attempted to enroll GW’s support for Thomas. On 8 July, GW wrote to Thomas Corbin assuring him that he would be happy to see him at Mount Vernon. For correspondence on this subject, see George William Fairfax to GW, 19 Mar. 1785 and 23 Jan. 1786, GW to Fairfax, 30 June, and GW to Thomas Corbin, 8 July 1785, DLC:GW.



 


Friday 8th. Mercury at 81 in the Morning—82 at Noon and 85 at Night.
Exceedingly warm with little or no Wind day clear.
Colo. Bassett & Mr. Arthr. Lee went away after Breakfast & Mr. Turner before it. Mr. Burwell and Mr. John Bassett dined at Mr. Lund Washington’s & returned in the Evening.
Perceived the Guinea grass Seed to be coming up.
Sowed one half the Chinese Seed given me by Mr. Porter and Doctr. Craik, in three rows in the Section next the Quarter (in my Botanical garden) beginning in that part next the garden Wall, and at the end next the Middle Walk.
First Row
Between the 1st. & 2d. pegs 1 Muc qua fa—betwn. the 2d. & 3d. Do., 1 Pung ton lean fa


3 & 4th.
1 Ting lit fa.


4 & 5.
1 Iso pung fa.


5 & 6.
1 Ci chou la fa.


6 & 7.
2 In che fa.


7th. & 8th.
Cum hung fa. 4 Seeds.


8 & 9.
2 Hung co fa.


9 & 10.
5 Be yack fa.


10 & 11.
7 Hou sun fa.


11 & 12.
sung sang fa yung


12 & 13.
Pu young fa.


13–14.
Mou Tan fa.



14 & 15.
Cum Coak fa.


15 & 16.
Pung Ki Cuun.


16 & 17.
Cin yet cou.


17 & 18.
Se me fa.


18 & 19.
Pain ba fa.


19 & 20.
Ou si fa.


20 & 21.
Tu me fa.


21 & 22.
All san fa.


22 & 23.
Young san con fa.


23 & 24.
Hon Con fa.


24 & 25.
Hoak sing fa.


25 & 26.
Isit Ye Muy fa.



Second Row


1st. & 2d.
Tits swe fa.


2 & 3.
An lee pung fa.


3 & 4.
Se Lou fa.


4 & 5.
Lung ci fa.


5 & 6.
Tiahung seen fa.


6 & 7.
Lam Coax fa.


7 & 8.
Iny hung fa.


8 & 9.
Jien pien cou fa.


9 & 10.
Pung qui fa.


10 & 11.
Ling si qui.


11 & 12.
Yuck soy hung seen fa.


12 & 13.
Yuck sou cou fa.


13 & 14.
Sing si qui fa.


14 & 15.
Bea an Ceu.


15 & 16.
Brey hung fa.


16 & 17.
Si fu he Tons.


17 & 18.
No name.



Third Row


1st. & 2.
Cum seen fa.


2 & 3.
Top pu young.


3 & 4.
No name—like a 2d. bla. bead.


4 & 5.
Ditto—like but largr. than cabbage seed.


5 & 6.
Ditto—larger & redder than clover Seed.


N.B. The above are the Chinese names which were accompanied by characters or hierogliphics. A concise description of the Seeds are annexed to their names on the Paper that enrolls them.



   
   Although a few of GW’s Chinese seeds have been identified in recent years, the matter is academic because only a few of them sprouted and none grew to maturity (see entry for 13 Aug. 1785).



 


Saturday 9th. Mercury at 80 in the Morng.—82 at Noon and 82 at Night.
Morning very warm, with but little Wind, which coming from the Eastward in the Evening & blowing brisk cooled the Air and made it pleasant.
Burwell & John Bassett and G. A. Washington set out after Breakfast for the Sweet Springs in Bottetourt County.
I rid to my Harvest fields at the Ferry and at Dogue run and over my Cornfields at each of those places and at Muddy hole. Found the first not good—the 2d. very indifferent and the third—viz. that at Muddy hole as good as could be expected from the Land.
A Mr. Arnold Henry Dohrman, a Gentleman of Lisbon recommended by Govr. Henry to me as a Man of fortune & one who had been exceedingly attentive and kind to the American prisoners in captivity came here, dined, and continued his journey afterwards to New York with letters of Introduction from me to the Presidt. of Congress, and to Messrs. Wilson Grayson and Chase Members of it, from me.


   
   Arnold Henry Dohrman (1749–1813), a Portuguese merchant, aided American seamen captured during the Revolution by the English and set down penniless on the Portuguese coast. He not only gave them money and weapons but also helped them to reach home. In 1780 Congress made him United States agent in Portugal, with no pay but with his expenses to be paid by Congress. In 1785 he came to the United States to try to collect for the disbursements he had made. Dohrman left Mount Vernon with letters from GW to Richard Henry Lee (president of Congress), James Wilson of Pennsylvania, William Grayson of Virginia, and Samuel Chase of Maryland. In 1787 Congress finally awarded Dohrman $5,806 72/90 with interest from the time of the expenditure and a salary of $1,600 per annum, computed from the period “at which his expenditures commenced to the present day.” Also he was granted one entire township in the Northwest Territory. He and his family settled in Steubenville, Ohio, in 1809 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 33:587–88; Dohrman to James Madison, 4 Mar. 1809, DLC: Madison Papers).



 


Sunday 10th. Mercury at 76 in the Morng.—78 at Noon and 78 at Night.
Morning calm—but the Wind fresh afterwards from the Eastward. Cool and pleasant.
At home all day alone.
 



Monday 11th. Mercury at 75 in the Morning 80 at Noon and 79 at Night.
Wind at So. West in the Morning, fresh & Cloudy. About Noon it began to thunder, & at 3 Oclock to Rain; and continued Showery at Intervals till near sun down—one of which was very hard, accompanied by heavy wind from the No. West or more Northerly.
Rid to my Harvest fields in the Neck, Dogue Run, & Ferry Plann. Perceived the Sand box trees (the Nuts of which I sowed on the 13th. of June) to be coming up.
 


Tuesday 12th. Mercury at 72 in the Morning—76 at Noon and 76 at Night.
Wind pretty fresh from the Westward, or No. West in the Morning, & cool & pleasant with clouds—but clear warm & still afterwards.
Rid to my Wheat fields in the Neck, Dogue run and ferry Plantations. Found great damage done in the former by yesterdays Wind, and Rain, having beat down, and entangled the Straw so as to render it difficult to cut and of consequence much left on the ground.
The Revd. Mr. Allison & Miss Ramsay dined here and returned to Alexandria afterwards.
The Brick Wall, from the No. Garden House was begun on the 8th. instt. tho’ no minute was taken of it at the time.


   
   Patrick Allison (1740–1802) was pastor of the First Presbyterian Church in Baltimore from 1763 until his death. He may have been a brother of Robert Allison, an Alexandria merchant who was married to William Ramsay’s daughter Ann. The Miss Ramsay who appears at Mount Vernon with Patrick Allison is either Sarah or Amelia Ramsey, William Ramsey’s two unmarried daughters.



 


Wednesday 13th. Mercury at 72 in the Morning—76 at Noon and 78 at Night.
Morning calm & clear. Afternoon clear with the Wind from the Southward but not very fresh.
Transplanted the Spruce & Fir (or Hemlock) from the Boxes in which they were sent to me by General Lincoln to the Walks by the Garden Gates. The Spare one (Spruce) I placed in my Nursery, or Botanical Garden.
 


Thursday 14th. Mercury at 72 in the Morng.—77 at Noon and 79 at Night.

   
Day clear—with a little Wind from the Southward.
Went through my Harvest field at Muddy hole to Alexandria, to a Meeting of the Directors of the Potomack Company. Agreed with Mr. James Rumsey to undertake the Management of our works and a Mr. Stuart from Baltimore as an Assistant. Gave them directions—passed some Accts.—paid my quota of the demand for these purposes to Mr. Hartshorne the Treasurer—Made Mrs. Dalby a visit and came home in the evening.
Found Mr. Bryan Fairfax & his son Ferdinando here at my return who had come down before dinner.


   
   GW had written Rumsey on 2 July, saying that he “took the liberty of mentioning your name to the Directors” and urged Rumsey to apply for the position of manager (DLC:GW). mr. stuart: Richardson Stewart. GW recorded the “quota” he paid today for five shares at £5 sterling per share as £33 6s. 8d. Virginia currency (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 203; BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 62–63).



   
   Mrs. Mary Rose Dalby (c.1762–1790), a young Englishwoman, was the wife of Philip Dalby (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 189–91; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 10:106).



 


Friday 15th. Mercury at 74 in the Morng.—78 at Noon and 76 at Night. Lowering Morning with the Wind at So. West, and pretty fresh. A black cloud, with high wind, and a little rain about 3 Oclock.
Observed the Seeds of the Palmetto Royal which I had sowed on each side of the Gate in Front of the House were coming up.
Mr. Fairfax and his Son Ferdinando left this after breakfast.
 



Saturday 16th. Mercury at 74 in the Morning—76 at Noon and 80 at Night. Day clear & warm, with but little Wind and that Southerly.
Rid to my Wheat fields at Muddy hole and in the Neck; the first would be finished harvesting this day, the next not till Monday. Finished cutting the Wheat at Dogue run on Tuesday, and at the ferry on Wednesday last.
 


Sunday 17th. Mercury at 74 in the Morning—76 at Noon and 76 at Night.
Clear forenoon with the Wind pretty brisk from the Southwest—which continued all day with appearances of rain in the Afternoon but little or none fell here.
Fanny Bassett and Nelly Custis went to Church at Alexandria. Dined at Mr. Ramsays & returned in the Evening.
Mr. Ridout and Son called here between breakfast and Dinner but would not stay ’till the latter.


   
   John and Mary Ogle Ridout had two sons, Samuel Ridout (c.1765–1840), who was now studying law in Annapolis after several years abroad, and Horatio (EDGARLady Edgar. A Colonial Governor in Maryland: Horatio Sharpe and His Times, 1753–1773. London, 1912., 250, 268–69, 279–80; HAMMONDJohn Martin Hammond. Colonial Mansions of Maryland and Delaware. Philadelphia and London, 1914., 67).



 


Monday 18th. Mercury at 72 in the Morning—74 at Noon and 74 at Night.
Wind Westerly in the Morning with Clouds, and appearances of rain. In the Afternoon it got to the Southwest & cleared.
Finished my Wheat Harvest in the Neck and began to cut Grass at Morris’s.
 


Tuesday 19th. Thermomiter at 70 in the Morng.—74 at Noon and 76 at Night.
Very little Wind through the day, and in general clear.
Rid to the Plantation in the Neck—to Muddy hole, and to Dogue run at the last of which they were cutting grass and at the first just begin[nin]g.
 


Wednesday 20th. Thermomiter at 72 in the Morng.—75 at Noon and 76 at Night.
Wind Easterly and moderate in the Morning, but by 10 Oclock it shifted to the So. West and blew up two Showers of Rain each of which continued about 10 Minutes. In the Afternoon there were other slight Showers but altogether made but little. Fresh Southwester all the Afternoon.
Rid to the Ferry & the Plantation there.

 


Thursday 21st. Thermometer at 76 in the Morng.—79 at Noon and 80 at Night.
Cloudy morning, but clear Afternoon with a brisk Southerly Wind all day and warm.
Mr. Thompson, a Presbaterian Minister (introduced by Mr. Robt. Adam) came here, dined and Stayed all Night.
 


Friday 22d. Thermometer at 80 in the Morning—84 at Noon and 82 at night.
Southerly Wind and very warm all day with Clouds and appearances of Rain but a few drops only fell here.
Rid to the Ferry—Dogue run and Muddy hole Plantations.
Mr. Lund Washington & his Wife dined here.
And Mr. Thompson went away after Breakfast.
The leaves of the locust Trees this year, as the last, began to fade, & many of them dye. The Black Gum Trees which I had transplanted to my avenues or Serpentine Walks, & which put out leaf and looked well at first, are all dead; so are the Poplars, and most of the Mulberrys. The Crab apple trees also, which were transplanted into the Shrubberies & the Papaws are also dead, as also the Sassafras in a great degree. The Pines wholly & several of the Cedars. As also the Hemlock almost entirely. The live Oak which I thought was dead is putting out shoots from the bottom and have appearances of doing well.
 


Saturday 23d. Mercury at 79 in the Morning—78 at Noon and 80 at Night.
Wind Westwardly in the forenoon, but quite calm afterwards; afternoon cool. Rid to Muddy hole and River Plantations.
Finished my Hay Harvest in the Neck.
Perceived a few Plants of the Pride of China (the Seed of which were Sowed on the 13th. of June) to be coming up.
And also the Jien pien Cou fa—between the 8 & 9 pegs and the Seeds without name (only one) between the 4 & 5 pegs—the 1st. in the Second, & the other in the 3d. Row of the Chinese Sowing. These tho unnoticed at the time have been up several days.
 


Sunday 24th. Thermometer at 72 in the Morng.—74 at Noon and 72 at Night.
Wind Westerly all the forenoon; calm afterwards & cool.
 


Monday 25th. Thermometer at 72 in the Morning—76 at Night [noon] and 76 at Night.

Rid to my Plantations at the Ferry—Dogue run and in the Neck.
Southerly Wind, and warm in the Afternoon.
 


Tuesday 26th. Thermometer at 75 in the Morning—74 at Noon and 74 at Night.
Lowering day, with little drippings of Rain (not enough to lay the dust) through the day. Wind pretty brisk from the Southward.
With Mrs. Washington, Miss Bassett and the two Children I dined at Mr. Lund Washington’s.
On my return, found Mr. Will Shaw (whom I had engaged to live with me as a Book keeper, Secretary, &ca.) here.
 


Wednesday 27th. Thermometer at 74 in the Morng.—80 at Noon and 80 at Night.
Morning a little lowering—forenoon perfectly calm & the wind at South afterwards. A Cloud rising about 5 Oclock afforded a pretty Shower for about 10 or 15 Minutes.
Finished cutting my Meadows at Dogue run but the Rain prevented my getting it secured either in Cocks or otherwise.
Also cut my Field Pea’s the Seed of which came from Albany.
Mrs. Fendal, Miss Lee (eldest daughter of the Presidt. of Congress) Miss Nancy Lee, Grand daughter of Richd. Lee Esqr. of Maryland—Mr. Chas. Lee & Mr. Lawe, Washington, Lund Washington & their wives and Mr. Lawe. Washington, Son of Lawrence & Mr. Thos. Washington Son to Robert all dined here and went away in the Afternoon.


   
   Mrs. Fendall was Philip Richard Fendall’s second wife, Elizabeth Steptoe Lee Fendall (died c.1789), widow of Philip Ludwell Lee of Stratford. The Fendalls were married about 1780 and lived at Stratford Hall until the marriage of Mrs. Fendall’s elder daughter, Matilda Lee, to Henry (Light Horse Harry) Lee in 1782. Philip Fendall and his wife then moved to Alexandria, leaving Henry and Matilda in possession of Stratford. The eldest daughter of Richard Henry Lee, president of Congress, was Mary Lee (b. 1764). In 1792 she became the second wife of GW’s nephew, William Augustine Washington. Ann (Nancy) Lee was the daughter of Philip Thomas Lee (d. 1778) and granddaughter of Squire Richard Lee of Maryland.



   
   mr. lawe. washington: either Lawrence Washington (1728–c.1809) of Chotank or Lund’s brother Lawrence (1740–1799) of Belmont. The wife of Lawrence Washington of Chotank was Elizabeth Dade Washington. Lawrence of Belmont’s wife, Catherine Foote Washington, was the sister of Lund Washington’s wife Elizabeth Foote Washington. lawe. washington son of lawrence: The younger Lawrence Washington who appears here, often called Lawrence Washington, Jr. (d. 1809), was the son of Lawrence Washington

of Chotank. Young Washington had killed a man in a duel in 1783 and the following year found it expedient to leave King George County for a time to allow public opinion to cool (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:763–65).



   
   Thomas Washington (1758–1807) was the son of Lund Washington’s oldest brother Robert. Thomas served in Grayson’s Additional Continental Regiment 1777–78 and in Lee’s Legion 1778 until the end of the war. He married his cousin Sarah (Sally) Washington Harper, daughter of John Washington of Leedstown and widow of Robert Harper of Alexandria.



 


Thursday 28th. Thermometer at 77 in the Morng.—81 at Noon and 84 at Night. Southerly wind in the forenoon. Calm afterwards until about 5 Oclock & very warm—Southerly from thence through the Night.
Finished my Harvest at Dogue run, which compleated the business of Haymaking for this year.
 


Friday 29th. Thermometer at 78 in the Morng.—80 at Noon and 78 at Night. A Squall of Wind and a little fine Rain came on about 6 oclock in the Morning; both of which were soon over: but the former continued pretty fresh from No. West until the Evening, when it became Calm.
Cut the Weeds, wild grass &ca. which had intermixed with the Clover that I sowed at the home house and at Muddy hole—this being the second time I cut that at home the cutting being about a week before Harvest.
Rid to my Plantations in the Neck Muddy hole, Dogue Run & Ferry—at all of which they had got their Wheat in except at the Neck Plantn.
 


Saturday 30th. Thermometer at 70 in the Morng.—72 at Noon and 75 at Night.
Clear with but little Wind at any time of the day.
Put shades over the Spruce & Hemlock pines, brought me by Genl. Lincoln, which seemed to be declining fast.
Mr. Shaw went this Afternoon to Dumfries.
 


Sunday 31st. Thermometer at 70 in the Morng.—78 at Noon and 78 at Night.
Calm & clear all day.
